                    Case 1:19-cr-00107-SPW Document 44 Filed 01/15/21 Page 1 of 7
                                    United States District Court
                                    DISTRICT OF MONTANA BILLINGS DIVISION


'LfNITED STATES OF AMERICA                                                 JUDGMENT IN A CRIMINAL CASE


 V.

                                                                            Case Number: CR 19-107-BLG-SPW-l
 RYAN EDWIN HEWITT                                                          USM Number: 21519-085
                                                                            Nicole R. Gallagher
                                                                            DefendanTs AUoriicy



THE DEFENDANT:
 K1    pleaded guilty to count(s)                        1 and 3
       pleaded nolo contendere to count(s) which
 □
       was accepted by the court
       was found guilty on count(s) after a plea of
 □
       not guilty

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                              Offense Ended    Count
 21 :846=Cd.F Conspiracy To Possess With The Intent To Distribute Controlled                      12/31/2018
 Substances; Forfeiture Allegation
 I8:924C.F Possession Of A Firearm In Furtherance Of A Drug Trafficking                           12/31/2018
 Crime; Forfeiture Allegation




The defendant is sentenced as provided in pages 2 through 7 of this Judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

 □    The defendant has been found not guilty on count(s)
 Kl   Count(s) 2 K1 is   □ are dismissed on the motion of the United States

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fi nes, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of
 material changes in economic circumstances.


                                                             January 15.2021
                                                             Dale oflmposiiion of Judgmeni




                                                              fignalure of Judge

                                                             Susan P. Walters
                                                             United States District Judge
                                                             Name and Title of Judge

                                                             January 15,2021
                                                             Dale
Case 1:19-cr-00107-SPW Document 44 Filed 01/15/21 Page 2 of 7
Case 1:19-cr-00107-SPW Document 44 Filed 01/15/21 Page 3 of 7
Case 1:19-cr-00107-SPW Document 44 Filed 01/15/21 Page 4 of 7
Case 1:19-cr-00107-SPW Document 44 Filed 01/15/21 Page 5 of 7
Case 1:19-cr-00107-SPW Document 44 Filed 01/15/21 Page 6 of 7
Case 1:19-cr-00107-SPW Document 44 Filed 01/15/21 Page 7 of 7
